SCHWARTZ, Senior Judge.
The adjudication below for possession of marijuana'is affirmed. We conclude that the disputed search of B.C.’s person which revealed the contraband was properly conducted incident to arrest based upon probable cause that, as a passenger in a vehicle which was the site of a drug transaction observed by a fellow officer, B.C. had committed a felony offense. See Maryland v. Pringle, 540 U.S. 366, 124 S.Ct. 795, 157 L.Ed.2d 769 (2003); see also Arizona v. Johnson, 555 U.S. 323, 129 S.Ct. 781, 172 L.Ed.2d 694 (2009); see also State v. Bagley, 844 So.2d 688, 690 (Fla. 3d DCA 2003) (“The fellow officer rule allows an arresting officer to assume probable cause to arrest a suspect from information supplied *322by other officers.” (quoting Voorhees v. State, 699 So.2d 602, 609 (Fla.1997))).
Affirmed.